DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
Acknowledgement of replacement drawings filed 23 October 2019. 
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 04/23/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
The NON-PATENT LITERATURE DOCUMENTS section of aforementioned information disclosure statement includes journal article entitled Novel stress-memorization-technology (SMT) for high electron mobility enhancement of gate last high-k/metal gate devices that filled entire box in the information disclosure statement thereby inadvertently cutting-off important information such as the publication date. The journal article has been crossed out on the information disclosure statement. Further, this reference has been added to the current Notice of References Cited-892 Form with a copy included in this Office action. The aforementioned journal article has been considered.  
Drawings
The drawings 4A and 5A are objected to for the following minor typographical errors: 
Figures 4A and 5A both illustrate reference number 110 pointing to a position below 140 while Figure 3A illustrates reference number 110 pointing to a position below 130. In analyzing the drawings, it is difficult to understand what the second main side is as claimed when the arrow for 110 changes. Further, if reference number 110 describes a top surface of a substrate that does not contain the stress memorization layer SML and moving accordingly then that needs to be explained in the written description1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
--METHOF OF FORMING STRESS MEMORIZATION LAYER ON BACKSIDE OF SEMICONDUCTOR SUBSTRATE AND SEMICONDUCTOR DEVICE THEREOF--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is unclear by being ambiguous in reciting “implanting” because it is unclear if this is a second “implant” to dope the substrate/stress memorization layer OR “implanting” is from parent claim 1 that creates the amorphous implant area. For purpose of examination on the merits, the written description paragraph 0024 appears to suggest that implanting species of silicon, germanium and tin are used create the amorphous implant area thereby making claim 7’s implant as the same implant as parent claim 1.

Claim 15 is unclear by being ambiguous in reciting “implanting” because it is unclear if this is a second “implant” to dope the substrate/stress memorization layer OR “implanting” is from parent claim 9 that creates the amorphous implant area. For purpose of examination on the merits, the written description paragraph 0024 appears to suggest that implanting species of silicon, germanium and tin are used create the amorphous implant area thereby making claim 15’s implant as the same implant as parent claim 9.

Independent claim 17 is indefinite by being unclear in reciting “a stress memorization layer disposed along a second main side of the substrate.” Specifically, it is unclear if the stress memorization layer is formed inside the second main side of the substrate OR atop the second main side of the substrate. For purpose of examination on the merits the stress memorization layer is formed from/out-of the second main side of the substrate.  
 Dependent claims 18-20 do not alleviate the indefiniteness from independent claim 17 and are rejected for incorporating the indefiniteness from the independent claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0171423 A1 to Ieong et al. (“Ieong”).
	Regarding independent claim 1, Ieong teaches a method, comprising:
providing a substrate 16 (i.e., semiconductor layer, Figures 1-4, ¶. 0024) having a first main side (i.e., side touching 14) opposite a second main side (i.e., side implanted);
implanting the second main side (i.e., side implanted) of the substrate 16 to form an amorphous implant area 22 (“amorphization layer” see Figure 2 and paragraph 0030: “The amorphization layer 22 is formed by ion implantation of at least one ion from Group IV of the Periodic Table of Elements into the SOI substrate 10. Examples of Group IV ions that can be used in creating the amorphization layer 22 include, for example, Si, Ge, C or any combinations thereof. The amorphization layer 22 extends from the upper surface of the top semiconductor layer 16 of the SOI substrate 10 down to a depth that is from about 5 to about 50 nm below the upper surface.”);
forming a stress liner 24 (“stress film”, Figure 3, ¶. 0035) over the second main side (i.e., implanted side) of the substrate 16; and
annealing (see Figure 3 to Figure 4, paragraphs 0038-0039, specifically paragraph 0039 states, “The high temperature anneal that is employed in the present invention is an annealing step that is capable of recrystallizing the amorphized layer 22”) the stress liner 24 to form a stress memorization layer 26 (“strained semiconductor layer”, Figure 4, ¶. 0038) in the amorphous implant area 22.
Regarding claim 2, Ieong teaches removing the stress liner (as stated in paragraph 0038, “Reference is now made to FIG. 4 which shows the structure that is formed after performing a high temperature anneal and removal of the stress film 24.”) after the stress memorization layer 26 is formed.
Regarding claim 3, Ieong teaches providing a stack of layers 14 +12 atop the first main side (i.e., not implanted side) of the substrate 16.
	Regarding claim 4, Ieong teaches forming the stack of layers 14+12 atop the first main side (i.e., not implanted side) of the substrate 16 before (see Figure 1 before amorphous implant) the second main side (i.e., implanted side) of the substrate 16 is implanted.
Regarding claim 5, Ieong teaches forming the stress memorization layer 26t+26c (see Figure 5 paragraph 0042) along just a portion (as illustrated in Figure 5 paragraph 0029 there isolation region 20 therefore there is no 26 in this specific location) of the second main side (i.e., implant side) of the substrate 16.
Regarding claim 6, Ieong teaches forming the stress memorization layer 26 by a solid-phase epitaxy regrowth process (i.e., as described in paragraph 0039 there is recrystallization/recrystallizing therefore this is solid-phase epitaxy regrowth of the amorphous implant inside 16).
Regarding claim 7, Ieong teaches implanting the second main side (i.e., implanting side) with germanium, silicon, or tin (see paragraph 0030 there is an embodiment for Si or Ge implantation).
Regarding claim 8, Ieong teaches etching (see paragraph 0041: remove 24 via etching) the stress liner 24 to remove the stress liner 24 over the stress memorization layer 26.

Regarding independent claim 9, Ieong teaches a method for forming a semiconductor device (i.e., as defined, infra), comprising:
providing a stack of layers 14+12 atop a first main side (i.e., side having 14 and 12) of a substrate 16 (i.e., semiconductor layer, Figures 1-4, ¶. 0024);
implanting a second main side (i.e., side opposite first main side) of the substrate 16 to form an amorphous implant area 22 (“amorphization layer” see Figure 2 and paragraph 0030: “The amorphization layer 22 is formed by ion implantation of at least one ion from Group IV of the Periodic Table of Elements into the SOI substrate 10. Examples of Group IV ions that can be used in creating the amorphization layer 22 include, for example, Si, Ge, C or any combinations thereof. The amorphization layer 22 extends from the upper surface of the top semiconductor layer 16 of the SOI substrate 10 down to a depth that is from about 5 to about 50 nm below the upper surface.”);
forming a stress liner 24 (“stress film”, Figure 3, ¶. 0035) along the second main side (i.e., side opposite first main side) of the substrate 16;
annealing (see Figure 3 to Figure 4, paragraphs 0038-0039, specifically paragraph 0039 states, “The high temperature anneal that is employed in the present invention is an annealing step that is capable of recrystallizing the amorphized layer 22”) the stress liner 24 to form a stress memorization layer 26 (“strained semiconductor layer”, Figure 4, ¶. 0038) in the amorphous implant area 22 along the second main side (i.e., side opposite first main side) of the substrate 16; and
removing the stress liner (as stated in paragraph 0038, “Reference is now made to FIG. 4 which shows the structure that is formed after performing a high temperature anneal and removal of the stress film 24.”) from along the stress memorization layer 26 and from along the second main side (i.e., side opposite first main side) of the substrate 16.
Regarding claim 10, Ieong teaches forming the stack of layers 14+12 atop the first main side (i.e., side having 14 +12) of the substrate 16 before the second main side (i.e., side opposite first main side) of the substrate 16 is implanted (see Figure 1 before implantation).
Regarding claim 12, Ieong teaches forming the stress memorization layer 26t+26c (see Figure 5 paragraph 0042) along just a portion (as illustrated in Figure 5 paragraph 0029 there isolation region 20 therefore there is no 26 in this specific location) of the second main side (i.e., implant side) of the substrate 16.
Regarding claim 13, Ieong teaches implanting just a portion of the second main side of the substrate to form the amorphous implant area (as stated for claim 12 rejection, supra, the isolation region 20 in paragraph 0029 is formed before the amorphous implant therefore the implanting to form the amorphous implant area does not include area/region 20).
Regarding claim 14, Ieong teaches forming the stress memorization layer 26 by a solid-phase epitaxy regrowth process (i.e., as described in paragraph 0039 there is recrystallization/recrystallizing therefore this is solid-phase epitaxy regrowth of the amorphous implant inside 16).
Regarding claim 15, Ieong teaches implanting the second main side (i.e., implanting side) with germanium, silicon, or tin (see paragraph 0030 there is an embodiment for Si or Ge implantation).
Regarding claim 16, Ieong teaches etching (see paragraph 0041: remove 24 via etching) the stress liner 24 to remove the stress liner 24 over the stress memorization layer 26.

Regarding independent claim 17, Ieong teaches a semiconductor device (i.e., as defined below), comprising:
a stack of layers 14+12 disposed along a first main side (i.e., side where 14 and 12 are on) of a substrate 16 (“semiconductor layer”, Figure 1); and
a stress memorization layer 26 (“strained semiconductor layer”, Figure 4, ¶. 0038) disposed along a second main side (i.e., opposite side of first main side) of the substrate 16.
Regarding claim 18, Ieong teaches wherein the stress memorization layer 26t+26c is formed along just a portion (as illustrated in Figure 5 paragraph 0029 there isolation region 20 therefore there is no 26 in this specific location) of the second main side (i.e., opposite side of first main side) of the substrate 16.
Regarding claim 19, Ieong teaches wherein the stress memorization layer 26 is a solid-phase epitaxial layer (i.e., as described in paragraph 0039 there is recrystallization/recrystallizing therefore this is solid-phase epitaxy regrowth of the amorphous implant inside 16).
Regarding claim 20, Ieong teaches wherein the stress memorization layer 26 includes germanium, silicon, or tin (see paragraph 0030 there is an embodiment for Si or Ge implantation).
Allowable Subject Matter
5. 	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 11, forming the stack of layers atop the first main side of the substrate after the second main side of the substrate is implanted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02 December, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
    

    
        1 If this is the case, adding a written description explanation would NOT be new-matter because the Figures clearly show this interpretation.